11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                        JUDGMENT

In the interest of J.A.L. and M.N.L,            * From the 358th District
children                                          Court of Ector County,
                                                  Trial Court No. D-3106-PC.

No. 11-13-00036-CV                              * August 1, 2013

                                                * Memorandum Opinion by Wright, C.J.
                                                  (Panel consists of: Wright, C.J.,
                                                  McCall, J., and Willson, J.)

       This court has inspected the record in this cause and concludes that there is no error
in the judgment below. Therefore, in accordance with this court=s opinion, the judgment
of the trial court is in all things affirmed.